COLLIER, C. J.
By the twenty-fourth section of the attachment law, it is enacted, that “the defendant may in all cases show,by competent testimony, that -a garnishee is indebted' to him hi a: greater amount than he is willing to admit on oáth.” [Clay’s'Dig. 60.] This provision is exceedingly imperfect, and is wholly unexplained by any other part of the act in which it is found. It is no whore provided, that the defendant in attachment or execution, shall be permitted to negative the garnishee’s answer, and thus form an issue to try its truth by a jury. This the plaintiff is permitted to do, by the twenty-fifth section of the law cited. — - In this state of the legislation upon the subject, we have some' difficulty in determining how we shall give effect to the twenty-fourth section; whether by determining that it is competent for the' defendant to make up an issue with the garnishee, or that he is to come in aid of the plaintiff, when the latter has denied the truth of the answer. There are difficulties in the way of either' Conclusion, and as it may not be necessary in the present case to-express a definite opinion upon the point, we waive its consideration.
We will not inquire, what would be the effect of a judgment upon the rights of the defendant, where the tribunal before which! he litigated the extent of the garnishee’s indebtedness, had jurisdiction of the case, if the defendant had been attempting to coerce a payment by suit. In the case before us, the justice might inquire into the amount in which the garnishees were indebted, and perhaps might to that end, receive testimony as to the justness of the objection interposed in their answer, to the payment of one half of their note. But such an inquiry would superinduce no consequences prejudicial to the defendant, beyond the determination of that particular cause, and whatever might be the judgment of the justice, it could not be pleaded as a bar to an action against' the garnishees, except only as to the amount that had been con--demned to the satisfaction of the plaintiff’s demand. In fact, the jurisdiction of the justice would be limited to that point; and the decision of any other question of law or fact, would be regarded as coram non judice.
If the justice could conclusively adjudicate the rights of the *706parties in a case -of the kind, and absolve by his judgment, one who was prima facie a debtor, from the payment of two hundred dollars, his jurisdiction as to the amount, must be unlimited. Whenever they are permitted to adjudicate the rights of parties in civil cases, in which the amount in controversy exceeds fifty dollars,) the maximum prescribed by the constitution,) the judiciary can prescribe no other limit. But we have seen that the object of the inquiry was to ascertain the measure of the garnishee’s indebtedness, that i't might be known for what amount the plaintiff should have judgment against hitó, and not to foreclose future controversy between the latter and the defendant. It is needless 'to add more than declare that the judgment of the circuit court is -reversed, and the cause remanded.